BENEDICT, District Judge.
The question raised by the district attorney, in this case, has been passed upon by the supreme court, in the case of City of Philadelphia v. Collector, 5 Wall. [72 U. S.] 720, and it must now be considered as settled, that an action for .money had and received is maintainable against a collector., for duties or taxes erroneously or illegally assessed and collected, when, as in the present case, the payment has been made under protest, and with notice of an intention to bring a suit to test the validity of the claim. The objection is, therefore, overruled, and the case must proceed upon the merits.